DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
I.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
II.	This action is in response to applicants’ amendment/arguments filed on July 11, 2022.  This action is made FINAL.

Allowable Subject Matter
III.	The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art found is Wang et al. (US 2020/0382958 A1) and Nix (US 2019/0356482 A1).
Wang teaches a wireless device 100 comprising a network transceiver configured to establish a bi-direction communication channel with a WiFi AP (access point) (see paragraph [0032] and Fig. 3, 326 & 328); a visible light communication (VLC) interface configured to establish a visible light communication channel with a Li-Fi AP (access point)  for the WiFi AP (see paragraphs [0031] & [0056] and Fig. 3); and executing out-of-band (OOB) provisioning of the wireless device for the WiFi AP, wherein data communicated on the visible light communication channel includes a portion of information related to bootstrap provisioning the wireless device with the WiFi AP (see paragraphs [0030] – [0032] and Fig. 3).
Nix teaches an initiator and a responder conducting a Device Provisioning Protocol (DPP) as published by the WiFi Alliance (see paragraph [0074]).
Claim 1 contains allowable subject matter because Wang and Nix do not teach a network device comprising: a wireless transceiver configured to establish a bi-directional communication channel with a network gateway; a visible light communication (VLC) interface configured to establish a visible light communication channel with a configurator for the network gateway; and a controller configured to operate with the configurator to execute out-of-band (OOB) provisioning of the network device for the network gateway, wherein data communicated on the visible light communication channel includes a portion of information related to bootstrap provisioning the network device with a network gateway using the device provisioning protocol (DPP). 
Claims 2-10 contain allowable subject matter based on their dependence on claim 1.
Claim 11 contains allowable subject matter because Wang and Nix do not teach establishing a visible light communication channel with a configurator for a network gateway; executing a portion of operations of out-of-band (OOB) provisioning of the network device for the network gateway, wherein data communicated on the visible light communication channel includes a portion of information related to bootstrap provisioning the network device with the network gateway using the device provisioning protocol (DPP); and establishing secure communication between the network device and the network gateway through a wireless transceiver based on the portion of information related to the bootstrap provisioning of the network device communicated through the visible light communication channel.
Claims 12-20 contain allowable subject matter based on their dependence on claim 11.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

IV.	Claims 19-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention
Claim 19 recites “bootstrap provisioning of the network device with the network gateway” in lines 9-10.  It unclear whether the network device in line 9 refers to the “given network device” in line 3 or “the other of the network device” in line 5 or some other network device.  It unclear whether the network gateway in lines 9-10 refers to the “network gateway” in line 3 or “the network gateway” in line 5 or some other network gateway.  The limitations render the claim indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.
Claim 20 is dependent on claim 19 and is rejected for indefiniteness under 35 U.S.C. 112(b) for the same reasons given above regarding claim 19.

Response to Arguments
V.	Applicant's arguments filed July 11, 2022 have been fully considered but they are not persuasive. 
Regarding claims 19-20 applicant argues that the pending claims, as amended, obviate the rejection of claims 19-20 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regard as the invention.  The examiner disagrees for the reasons given above regarding the rejection of claims 19-20 for indefiniteness under 35 U.S.C. 112(b).

Conclusion
VI.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON J MILLER whose telephone number is (571)272-7869. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





September 12, 2022
/BRANDON J MILLER/Primary Examiner, Art Unit 2647